Judgment was pronounced against appellant on the 16th day of December, 1909, in the county court of Comanche county, and he was sentenced to pay a fine of $50 and 30 days imprisonment in the county jail for a violation of the prohibitory liquor law. Appellant was allowed by the court 60 days from date of the judgment within which to perfect his appeal to this court, but appellant did not perfect his appeal to this court until the 31st day of March, 1910. As this was long after the time allowed by law for which to perfect the appeal, this court acquired no jurisdiction of the case and the appeal is therefore dismissed.